internal_revenue_service number release date index number 468b ----------------------------------------- ------------------------------- ----------------------------------------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-128623-05 date date ------------------------------------------------------- ------------------------------------------------------------------ ------- ----------------- ---------------------- ------------------ --------------------------- ----------- ----------------- -------------------------------------- --------------------------------------------- legend company fund year date date date date x y a b dear ------------- correspondence dated date concerning the establishment of fund pursuant to an order of the bankruptcy court in connection with a proposed plan_of_reorganization under chapter of the u s bankruptcy code to resolve or satisfy certain asbestos- related personal injury and related liability claims brought against company specifically you have requested rulings that c of the income_tax regulations and revenue code are otherwise met company may deduct the amount of cash and the fair_market_value of other_property transferred to fund in the year of transfer except to the extent the amounts transferred to fund by company represent amounts received fund once effective will be a qualified_settlement_fund under sec_1 468b- to the extent that the requirements of sec_162 and sec_461 of the internal this is in reply to a request for rulings dated date and supplemental plr-128623-05 from the settlement of an insurance claim and are excludable from company’s gross_income facts on date company filed for bankruptcy protection under chapter of the prior to year company was in the business of manufacturing processing and distributing building materials that allegedly contained asbestos as a result of company’s activities involving asbestos-related products tens of thousands of asbestos- related personal injury claims have been asserted against company currently there are in excess of x asbestos-related personal injury claims asserted against company seeking damages for injuries allegedly caused by exposure to asbestos containing products manufactured or distributed during company’s former operations since year company has been primarily processing and resolving asbestos-related and other liability claims arising from prior operations including the realization of insurance proceeds and management of investments and cash flows to satisfy those claims bankruptcy code company has continued in possession of its assets and continues to manage its affairs as a debtor in possession pursuant to sections a and of the bankruptcy code no trustee or examiner has been appointed company believes that the aggregate asbestos-related and other liabilities of company are in excess of the value of company’s bankruptcy_estate on or around date company received cash and marketable_securities with a market_value of approximately y from a pre-bankruptcy petition insurance settlement which company deposited in its name in a segregated investment account at a and managed by b company intends to use the insurance settlement proceeds and other sources of funds to pay asbestos-related personal injury and related liability claims pursuant to a plan_of_reorganization after the plan is confirmed by the bankruptcy court however company believes that the plan will not be confirmed prior to its fiscal year- end on date therefore no distributions from the segregated investment account can be made to asbestos and related claimants until the court approves the plan_of_reorganization in order to avoid unintended tax consequences as a result of the receipt of the insurance settlement proceeds on date company filed a motion with the bankruptcy court to establish a qualified_settlement_fund under sec_1_468b-1 to resolve or satisfy the asbestos-related personal injury and related liability claims after entry of an order establishing a qualified_settlement_fund company would transfer assets including some or all of the insurance settlement proceeds to the qualified_settlement_fund to resolve or satisfy those claims on date the bankruptcy court entered an order establishing fund as a separate segregated investment account at a with the intent that the same meet the requirements of a qualified_settlement_fund under sec_1_468b-1 pursuant to the court’s order fund must be maintained in a separate segregated account and company may transfer the insurance settlement proceeds referred to above into fund as well as future insurance proceeds and other_amounts unless otherwise ordered by plr-128623-05 the bankruptcy court the amounts transferred to fund will only be used to resolve or satisfy qualified claims defined in company’s motion as claims described in sec_1_468b-1 and the administrative expenses of operating fund company shall have no independently exercisable right to a refund or reversion of any portion of fund and no such refund or reversion shall occur without further order of the bankruptcy court the order also appoints co-administrators of fund who will be charged with investing fund’s assets in accordance with guidelines established by the bankruptcy court and applicable court rules paying the reasonable operating_expenses of fund maintaining fund’s financial records separate and apart from company as well as obtaining the federal tax identification_number and timely filing and paying any and all federal state and local_taxes as may be required under the appropriate laws finally the bankruptcy court shall retain jurisdiction over fund until such time as all of the assets of fund have been disbursed in accordance with the order and the overall plan_of_reorganization finally company represents that as of the date of its date correspondence it had not yet begun transferring assets to fund but intends to start making transfers on or before its fiscal_year ends on date law and analysis sec_1_468b-1 provides that a qualified_settlement_fund is a fund account classification of fund as a qualified_settlement_fund sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qualified settlement funds or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to plr-128623-05 resolve or satisfy claims described in sec_1_468b-1 the assets of the fund account or trust are treated as owned by the transferor of those assets until the fund account or trust also meets the requirements of sec_1_468b-1 and c on the date the fund account or trust satisfies all the requirements of sec_1_468b-1 the transferor is treated as transferring the assets to a qualified_settlement_fund sec_1_468b-2 provides that a qualified_settlement_fund is in existence for the period that i begins on the first date on which the fund is treated as a qualified_settlement_fund under sec_1_468b-1 and ii ends on the earlier of the date the fund a no longer satisfies the requirements of sec_1_468b-1 or b no longer has any assets and will not receive any more transfers based on the facts represented once company transfers assets to fund the three requirements of sec_1_468b-1 will be satisfied and fund will be treated as a qualified_settlement_fund for federal_income_tax purposes first fund is established pursuant to an order of the bankruptcy court dated date over which the court retains jurisdiction during fund’s complete administration see sec_1_468b-1 second fund is established to resolve or satisfy asbestos-related personal injury and related liability claims brought against company for damages for injuries allegedly caused by exposure to asbestos containing products manufactured or distributed by company see sec_1_468b-1 third fund will be maintained in a separate segregated investment account at a and kept segregated from the other assets of company see sec_1_468b-1 deductibility of amounts transferred to fund sec_162 of the code provides the general_rule that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 payments made in settlement of a lawsuit or potential lawsuits are generally deductible under sec_162 if the acts that gave rise to the litigation were performed in the ordinary conduct of the taxpayer s business see revrul_80_211 1980_2_cb_57 and the authorities cited therein sec_461 provides in part that the amount of any deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_468b-3 provides that for purposes of sec_461 economic sec_1_468b-3 provides that economic_performance does not occur to sec_461 provides that the all_events_test is met with respect to any item plr-128623-05 sec_461 provides in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy performance occurs with respect to a liability described in sec_1_468b-1 to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability the extent a the transferor or a related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or b money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income based on the foregoing and to the extent the all_events_test is otherwise met company may deduct the amount of cash and the fair_market_value of other_property transferred to fund in the year of transfer except to the extent the amounts transferred to fund by company represent amounts received from the settlement of an insurance claim and are excludable from company’s gross_income sec_1_468b-3 provides that no deduction is allowed to a transferor to a conclusions based solely on the information provided and the representations made we conclude as follows c of the income_tax regulations and are otherwise met company may deduct the amount of cash and the fair_market_value to the extent that the requirements of sec_162 and sec_461 of the code fund once effective will be a qualified_settlement_fund under sec_1 468b- plr-128623-05 of other_property transferred to fund in the year of transfer except to the extent the amounts transferred to fund by company represent amounts received from the settlement of an insurance claim and are excludable from company’s gross_income except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to company further sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative finally the rulings contained in this letter are based upon information and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffery g mitchell chief branch income_tax accounting
